DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 08 March 2022. In view of this communication, claims 1-5 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 08 March 2022 is acknowledged. Claim 5 is withdrawn from consideration.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 15 May 2020. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5,” "7," and “11” all appear to designate the same element in figure 1. (Please see the annotated drawing below, in which the references listed above are circled) 

    PNG
    media_image1.png
    403
    461
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakanashi et al. (US 2012/0160543 A1).
Regarding claim 1, Nakanashi et al. (Fig. 6) teaches a substrate support structure (200) comprising: (paragraph 39: printed circuit board attached to support 200) 
a substrate support (200) including: a support body (200); and a protrusion (202) including a base 5portion and a leading-end portion larger in outer diameter than the base portion, the protrusion (202) protruding from the support body (200); and (paragraphs 50 and 52: head of the mounting stud 202 is 100compressed in order to attach the support 200 to the printed circuit board 100; inherent in this deformation is the larger diameter of the head portion 202 as compared to the base portion which remains undeformed; see Nakanashi et al. Fig. 6, below)

    PNG
    media_image2.png
    269
    549
    media_image2.png
    Greyscale

a substrate (100) having: a substrate body (102); a through hole (112) provided at the substrate body; and a protruded portion (114) surrounding the through hole (112), the protruded portion protruding from a first face that is one face in a thickness direction of the substrate body (102), 10wherein (paragraph 50: a layer 114 surrounding mounting hole 112 serves as a shield wall having a thickness great enough to block the flow of the melted insulation 130 to the through hole 112)
the base portion of the protrusion (202) passes through the through hole (112), and (paragraph 46: installation is achieved by inserting mounting pin 202 into the mounting hole 112)
the leading-end portion of the protrusion (202) protrudes from the first face of the substrate body inside the protruded portion and engages with the substrate body such that the through hole (112) is covered. (paragraph 7: the result of the process used to compress the studs 202 is that the opening ends of the mounting holes 112 are closed by the compressed heads of the studs)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanashi et al. in view of Pettersson (DE 102017010291 A1).
Regarding claim 2, Nakanashi teaches the support substrate according to claim 1, wherein the substrate is thinly tabular in shape (considering so and as shown in the drawings) and inherently has flexibility (even though Nakanashi does not mention the substrate is flexible).
Alternatively, flexible substrate is old and well known in the art.  For example, Pettersson does teach that the substrate (20) is thinly tabular in shape and has flexibility.

Regarding claim 3, Nakanashi teaches the substrate support structure according to claim 2, wherein a second face (lower face) that is 20another face in the thickness direction of the substrate body (100) is in contact with a face (upper face) of the support body (200) from which the protrusion (202) protrudes. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanashi et al. in view of Katsumi et al. (JP 2011/254001 A).
Regarding claim 4, Nakanashi et al. teaches the substrate support structure of claim 1, but does not teach that the protruded portion is formed of at least any of a resist provided to the substrate body, a coverlay provided to the substrate body, solder provided to the substrate body, part of a wiring pattern provided to the substrate body, and a washer provided to the substrate body.
Katsumi et al. does teach that the protruded portion (10) is formed of at least any of a resist provided to the substrate body, a coverlay provided to the substrate body, solder provided to the substrate body, part of a wiring pattern provided to the substrate body, and a washer (9) provided to the substrate body (1). (Katsumi et al. sixth embodiment: the boss 10 is caulked through metal washer 9 on substrate 1)

    PNG
    media_image3.png
    167
    206
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a washer such as that taught by Katsumi et al. to the substrate body as taught (Katsumi sixth embodiment).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art:
Ajisaka (US 20180244017 A1) 
Kobayashi (JP 2000/245034 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847